Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 1 of 9 PageID: 136



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


   RABBI DAVID $LOMOVITZ, NATHAN
   FRANKEL, EDWARD HANDLER,
   SAMUEL LANDY, MIRIAM LEVITZ,
   HARRY LIEBER, DAVID REICH,
   ABRAHAM TAUBER, and MORRIS                                   Civil No. 3:18-cv-16910
   WALDMAN,
                     Plaintiffs,
                                                                CONSENT ORDER
                            V.


   THE ENCLAVE AT FAIRWAYS
   HOMEOWNERS ASSOCIATION, INC., a
   New Jersey Domestic Corporation,

                                 Defendant.




          THIS MATTER having been brought before the Court on the Complaint of Plaintiffs,

 RABBI DAVID SLOMOVITZ, NATHAN FRANKEL, EDWARD HANDLER, SAMUEL

 LANDY, MIRIAM LEVITZ, HARRY LIEBER, DAVID REICH, ABRAHAM TAUBER, and

 MORRIS         WALDMAN          against   the   Defendant,    THE    ENCLAVE       AT    FAIRWAYS

 HOMEOWNERS ASSOCIATION, INC. pursuant to the provisions of the Fair Housing Act, 42

 U.S.C.   §   3601, et seq. (“FHA”), 42 U.S.C.    §   1982, the New Jersey Constitution’s protection of

 religious exercise, the New Jersey Law Against Discrimination (“LAD”), and the Planned Real

 Estate Development Full Disclosure Act, N.J. Stat. Ann. 45:22a-21, et seq. (“PREFDA”), to

 redress violations of their civil rights by the Defendant; and

          WHEREAS Plaintiffs are all owners in fee simple of real property located in the Enclave

 at Fairways community in Lakewood, New Jersey; and

          WHEREAS the Defendant is the homeowners’ association organized pursuant to the laws



                                                       1
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 2 of 9 PageID: 137



of the State of New Jersey for the Enclave at Fairways community located in Lakewood, New

Jersey; and

          WHEREAS on December 6, 2018, Plaintiffs filed a multi-count complaint against the

Defendant in this Court alleging violations of the Fair Housing Act, 42 U.S.C.              §   3601, et seq.

(“FHA”), 42 U.S.C.        §   1982, the New Jersey constitution’s protection of religious exercise, the

New Jersey Law Against Discrimination (“LAD”), and the Planned Real Estate Development Full

Disclosure Act, N.J. Stat. Ann. 45:22a-21, et seq. (“PREFDA”) and a Motion for a Temporary

 Restraining Order seeking certain relief and

          WHEREAS on December 12, 2018, the parties appeared before the Court with respect to

 the Plaintiffs’ Motion for a Temporary Restraining Order; and

          WHEREAS, Defendant denies all liability for the claims asserted by Plaintiffs; and

          WHEREAS, the Parties desire to resolve the Action without further litigation and to settle,

 fully and finally, any and all claims among them; and

          WHEREAS, this Court has jurisdiction over the subject matter of this case pursuant to 22

 U.S.C.    §   1331, 1343(3), (4), and 42 U.S.C.   §   3613(a), etseq. and over Plaintiffs’ request for

 declaratory relief pursuant to 28 U.S.C.     § 2201      and 2202; and

           WHEREAS, this Court has supplemental jurisdiction over all state law claims under 28

 U.S.C.    §   1367(a); and

           WHEREAS, this Court has personal jurisdiction over Defendant; and

           WHEREAS, venue is proper in this District;

 IT IS on this 1’t this day of February 2019, ORDERED, ADJUDGED and DECREED as

 follows:




                                                          2
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 3 of 9 PageID: 138



                 The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

ASSOCIATION, [NC., shall permanently unlock and leave open the Damiano Way pedestrian

gate as follows:

           a. On Fridays, from one (1) hour before sunset until 12:00 a.m. midnight.

           b. On Saturdays, from 4:00 a.m. until two (2) hours after sunset.

           c. Except as set forth in sub-section (d) immediately below, on Jewish Holy Days

                 from one (1) hour before sunset until 12:00 a.m. midnight on the day prior to the

                 first day of the holiday, from 4:00 a.m. until 12:00 a.m. midnight on the first day of

                 the holiday, and from 4:00 a.m. until (2) hours after sunset on the final day of the

                 holiday. If the day prior to the first day of the holiday is a Saturday, then regular

                 Saturday hours as outlined in (b) shall control, and the rest of the holiday will adhere

                 to the Holy Days schedule as outlined herein. If the second day of the holiday is a

                 Saturday, then regular Saturday hours as outlined in (b) shall control, and the rest

                 of the holiday will adhere to the Holy Days schedule as outlined herein. On Yom

                 Kippur, which is a one-day holiday, the gate shall be unlocked from one (1) hour

                 before sunset on the day prior to Yom Kippur until 12:00 a.m. midnight, and from

                 4:00 a.m. until two (2) hours after sunset on Yom Kippur. The Jewish Holy Days

                   for 2019 will take place on the dates listed below. Plaintiffs or their designee will

                   provide an updated list of dates for the Jewish Holy Days each year.

            d.     The gate shall be unlocked until 2:00 am on the night preceding the “First Days”

                   of Pesach, and on the following evening.

            e.     During daylight savings time, when many of the Plaintiffs begin the Sabbath early,

                   the gate shall be unlocked at the earlier of 6:00 p.m. or (1) hour before sunset.




                                                     3
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 4 of 9 PageID: 139



             f.   For clarification, the times for the access to the Damiano Way Pedestrian Gate are

                  also set forth in Schedule A attached hereto.




                                             Yearly Jewish Holidays


                          Yearly Holidays                             2019 Schedule
                                                        Monday, September 30th and
                     Rosh Hashonoh                      Tuesday, October 1st

                                                        Wednesday, October
                     Yom Kippur                         9th

                                                        Monday, October 14th and
                     Sukkos                             Tuesday, October 15th

                                                        Monday, October 21st and
                     Shmeini Atzeres                    Tuesday October 22nd

                                                        Saturday, April 20th and
                     Pesach First Days
                              -                         Sunday, April 21st

                                                        Friday, April 26th and
                     Pesach Second Days
                              -                         Saturday, April 27th

                                                        Sunday, June 9th and Monday June 10th three
                                                                                              -




                                                        day door opening because of preceding
                     Shavous                            Saturday, June 8th
                     *All holidays are two days except Yom Kippur, which is
                     one day.


        2.        The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

 ASSOCIATION, [NC., shall permanently cease and desist from taking any action against

 Orthodox Jewish homeowners for conducting prayer gatherings in their homes that are incidental

 to the principal residential use of such homes, and shall permit such prayer gatherings to occur as

 follows:




                                                    4
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 5 of 9 PageID: 140



             a. These prayer gatherings shall be limited to no more than 30 individuals, inclusive

                of family members.

             b. The effective date of the restriction on the number of individuals set forth in Section

                2(a) of this Consent Order shall be three months following entry of this Consent

                 Order by the Court.

             c. The hosts and attendees of any such gatherings agree to abide by the parking rules

                 of the Enclave, and to bear responsibility for any violation of parking rules or

                 ordinances. Defendant agrees to enforce any parking rules in a nondiscriminatory

                 manner.

        3.       Defendant,    THE     ENCLAVE          AT   THE    FAIRWAYS        HOMEOWNERS

 ASSOCIATION, [NC., shall have the following guest policy for residents:

             a. All members of the Association may provide to the Defendant a standing list of

                 authorized visitors/guests for their residence which the HOA shall distribute to the

                 guardhouse. Guests entering on Jewish Holy Days or the Sabbath will not be

                 required to obtain or show a “pass” or other type of paperwork or electronic proof

                 of identity when entering the Enclave.

             b. Said standing list shall be perpetual and shall not have an expiration date.

             c. Said standing list may be amended at the discretion of the member and upon notice

                 to the Defendant. Such changes will be in effect as soon as practicable, and no later

                 than on the next business day they are requested. Members may also notify the

                 guard house of the names of temporary/same day guests or visitors not on the list

                 who may enter the Association as provided in paragraph 3(e) below and/or by




                                                    5
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 6 of 9 PageID: 141



                presenting themselves to the guard and providing the name and address of the

                resident they are visiting.

             d. Said standing list shall be limited to no more than forty (40) individuals per

                residence address.

             e. Individuals on said standing list or temporary/same day guests (who may or may

                not be on the list) may gain access to The Enclave at Fairways community during

                the Sabbath or Holy Days either by presenting themselves to the security booth at

                the Massachusetts Avenue gate to the community or by using the Damiano Way

                pedestrian gate, and do not need to be escorted thereafter while in the community,

                except that all guests must be escorted by a resident when using the following

                amenities: the clubhouse, swimming pools, tennis courts, bocce courts, horse shoe

                pits, or fishing the ponds.

        4.      The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

 ASSOCIATION, [NC., shall waive and/or rescind any and all fines, attorney fees, and/or citations

 levied upon and/or issued to Plaintiff Rabbi David Slomovitz associated with the use of his real

 property at 244 Enclave Boulevard, Lakewood, New Jersey through the date of entry of this

 Consent Order.

        5.        The Defendant, THE ENCLAVE AT THE FAIRWAYS HOMEOWNERS

 ASSOCIATION, [NC., shall restore the membership rights of Plaintiff Rabbi David Slomovitz in

 the Defendant upon entry of this Consent Order.

        6.        In the event that any member shall make application to the Defendant, THE

 ENCLAVE AT THE FAIRWAYS HOMEOWNERS ASSOCIATION, INC. for a permit for the

 construction of a Sukkah on real property owned or leased by them in The Enclave at Fairways




                                                   6
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 7 of 9 PageID: 142




   community, the permit issued shalt be printed on white paper with black lettering and shall state

   “Exterior Modification Permit.”

          7.      The Partics agree that the content of this Consent Order and any Settlement

  Agreement and Mutual Release shall be made available in their entirety to all members of the

  Association. Notice provided to the Members of the Association regarding the settlement wilt be

   limited to an HOA announcement that states that “the Federal and State actions have been settled

  and the approved Consent Order and any Settlement Agreement are available for review.”

          9.      The Department of Civil Rights comptaint brought against the defendants is also

  concluded With the execution of this agreement.

          8.      This Court shalt retain jurisdiction to resolve any disputes arising out of this action

  and Consent Order.




                                                         F    DA L. WOLF$         ,U.S.D.J.




  We hereby consent to the form and entry           within Order:

  Attorneys for


                                                         Dated:
  Christopher K. Costa,
  $torzer & Associates, P.C.
  1025 Connecticut Avenue, N.W.
  Suite 1000
  Washington, D.C. 20036
  costa@storzerlaw.com


  Attorneys for Defendant


                                                    7
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 8 of 9 PageID: 143




                                          Dated:
  Edward I. Turro, Esq.
  Hueston McNulty, P.C.
  256 Columbia Turnpike, Suite 207
  florham Park, New Jersey 07932
  eturro@huestonrncnufty.com




                                      $
Case 3:18-cv-16910-FLW-TJB Document 14 Filed 02/06/19 Page 9 of 9 PageID: 144



                                        SCHEDULE A

  Sabbath and Holiday Pedestrian Damiano Door Opening and Closing Times

 Sabbath                                         Pedestrian Door Open         Pedestrian Door Close
 Friday                                         One hour prior to sunset*     Midnight
                                                                              Two hours after
  Saturday                                      4:00am                        sunset

  Yom Kippur
  Day prior                                     One hour prior to sunset*     Midnight
                                                                              Two hours after
  Day of                                        4:00am                        sunset


  Two day holiday
  Day prior to onset                            One hour prior to sunset*     Midnight
  First day                                     4:00am                        Midnight
                                                                              Two hours after
  Second day                                    4:00am                        sunset


  Sabbath followed by two day Holiday
  Friday                                          One hour prior to sunset*   Midnight
  Saturday                                        4:00am                      Midnight
  Sunday (First day of holiday)                   4:00am                      Midnight
                                                                              Two hours after
  Monday (second and last day of holiday)         4:00am                      sunset


  Two day holiday followed by Sabbath
  Wednesday                                       One hour prior to sunset*   Midnight
  Thursday (First day of holiday)                 4:00am                      Midnight
  Friday (Second and last day of holiday)         4:00am                      Midnight
                                                                              Two hours after
  Saturday (Sabbath)                              4:00am                      sunset


  First day of holiday on Sabbath
  Friday                                          One hour prior to sunset*   Midnight
  Saturday (Sabbath and first day of holiday)     4:00am                      Midnight
                                                                              Two hours after
  Sunday (Second and last day of holiday)         4:00am                      sunset


  First day of holiday on Sabbath
  Pesach First Days
           -                                      4:00am                      2:00a.m.
  *
      or 6:00pm during DST Whichever is earlier
                           -




                                                      9
